Citation Nr: 0939076	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee, to include as secondary to a service-
connected status post anterior cruciate ligament 
reconstruction with traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
degenerative arthritis of the right knee. 

In a July 2004 correspondence, the Veteran indicated that he 
wanted to reopen his claim for service connection for 
degenerative arthritis of the right knee.  He also submitted 
additional medical evidence in support of his claim.  In an 
August 2004 rating decision, the RO confirmed and continued 
the previous denial of service connection for degenerative 
arthritis of the right knee.  Although the RO treated the 
July 2004 correspondence as an application to reopen the 
Veteran's previous claim of entitlement to service connection 
based on new and material evidence, the Board has liberally 
construed the July 2004 correspondence as a timely notice of 
disagreement to the April 2004 rating decision.  


FINDING OF FACT

The Veteran is shown by competent medical evidence to have 
degenerative arthritis of the right knee etiologically 
related to a service-connected status post anterior cruciate 
ligament reconstruction with traumatic arthritis of the left 
knee.  


CONCLUSION OF LAW

Degenerative arthritis of the right knee is secondary to a 
service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a February 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  A September 2006 
letter provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The Veteran's service treatment records, VA and private 
treatment records and opinions, and VA examinations have been 
associated with the claims file.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  

In this case, the Board is granting in full the benefit 
sought on appeal. Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records do not reflect treatment for a 
right knee injury in service.  A September 1986 clinical 
treatment note shows that the Veteran fell on his knee while 
playing football.  Several treatment notes indicate that the 
Veteran had injured his left knee during this incident; while 
one treatment note reflects an injury to the right knee.  An 
orthopedic evaluation, however, diagnosed the Veteran was a 
medial sprain of the left knee in conjunction with his 
September 1986 injury.  Thus, it appears that the Veteran had 
sustained a left knee injury in September 1986 and not a 
right knee injury.  There were no other injuries to the right 
knee noted in service.  

The Veteran contends that degenerative arthritis of the right 
knee is secondary to his service-connected status post 
anterior cruciate ligament reconstruction with traumatic 
arthritis of the left knee.

VA and private treatment records dated from 2003 to 2007 
reflect a current diagnosis of degenerative arthritis in the 
right knee and a medial meniscal tear.  In February 2003, the 
Veteran reported that his right knee was now hurting due to 
compensation of the left knee.

A March 2004 VA examination was completed by a physician's 
assistant.  The VA examiner reviewed the claims file 
thoroughly.  She noted findings pertaining to the Veteran's 
left knee in service.  The Veteran stated that he had been 
bearing more weight on the right leg, and developed pain and 
problems with the right knee two to three years prior.  X-
rays revealed mild degenerative changes in the right knee 
with complains of pain existing for three to four years.  A 
physical examination was completed.  The Veteran's gait was 
not antalgic, however he was ambulatory with a cane and he 
had braces on both knees.  His gait was slow with stiffness 
demonstrated in the right knee.  The Veteran was diagnosed 
with mild degenerative arthritis in the right knee.  The VA 
examiner opined that the Veteran's right knee degenerative 
arthritis was more likely than not unrelated to his service-
connected left knee.  The examiner stated that research and 
evidence in literature failed to demonstrate a direct link 
between arthritis in one joint causing arthritic conditions 
in the contralateral joint.  She stated that studies showed 
that as many people do not develop arthritis in the 
contralateral joint as those that do.  She stated, therefore, 
that it would require resorting to speculation to make this 
direct correlation.  

In a July 2004 letter from the Veteran's VA primary care 
physician, he stated that the Veteran had a known history of 
chronic right knee pain and had documented radiographic 
findings consistent with degenerative joint disease involving 
the left knee.  The VA physician opined that it was more 
likely than not that the Veteran's left knee symptoms and 
objective findings were directly related to a compensatory 
mechanism by his service-connected right knee pathology.

In an August 2004 addendum to the March 2004 VA opinion, the 
different VA examiner reviewed the claims file.  The VA 
examiner noted findings from the March 2004 VA examination 
and he reviewed the July 2004 opinion from the Veteran's VA 
primary care physician.  He opined, based on all of the 
available evidence of record, that the Veteran's claim for 
secondary service connection was speculative in nature.  He 
stated instead, that it was more likely that the degenerative 
changes of the right knee were secondary to the Veteran's 
body habitus, noting that the Veteran was 69.5 inches tall 
and weighted 254.5 pounds.  

The Veteran submitted a February 2007 opinion from his 
private physician, Dr. D.D., an orthopedic surgeon.  Dr. D.D. 
stated that the Veteran had severe problems with both knees.  
The Veteran had multiple surgeries to the left knee, and was 
a candidate for a knee replacement because his cartilage wear 
was so bad.  He ambulated with a cane and had a severe limp.  
The Veteran had begun to develop some arthritic changes and 
evidence of cartilage tear in the right knee.  The Veteran 
reported a history of injury to both knees in service, and 
surgery to the left knee.  Dr. D.D. indicated that the 
Veteran's right knee disability was the result of cumulative 
use, and wear and tear that started in service.  Dr. D.D. 
referenced his January 2007 dictation for further details on 
the Veteran's history and presentation. 
 
A January 2007 treatment report from Dr. D.D. noted that the 
Veteran was treated in service with two arthroscopies to the 
left knee.  He noted that this dated back to the 1980s and 
the Veteran was service-connected for the left knee.  The 
Veteran ambulated with a single cane.  He had developed pain 
in the right knee.  He had no previous right knee surgery.  
He had tried braces on both knees and was not working at the 
time of the examination.  A physical examination was 
completed, and bilateral knee films were reviewed.  The 
Veteran was diagnosed with advanced osteoarthritic wear of 
the left knee, tricompartmental, and was recommended for a 
total knee replacement.  The Veteran was also diagnosed with 
right knee pain coming primarily from the patellofemoral 
joint, a possible medial meniscal tear, and mild 
osteoarthritis of the medial compartment.  Dr. D.D. stated 
that the Veteran had been overloading the right knee, relying 
on it to weight bear because of his severe problems with the 
left knee.  He recommended an MRI of the right knee, 
cortisone injections, and a physical therapy program.  A 
February 2007 treatment note reflects mild underlying 
osteoarthritis of the right knee and a medial meniscal tear 
based on MRI findings. 

The Veteran testified at an October 2008 travel Board 
hearing.  The Veteran reported that he injured his right knee 
in service playing tag football.  He indicated that he did 
not go to sick call for the right knee.  The Veteran put ice 
on the knee and wrapped it up and reported that the swelling 
went down.  He noted that this happened on a second occasion 
in service, and that the swelling went down with ice.  The 
Veteran reported that he had swelling of both knees after his 
separation from service in 1992.  He stated that he worked as 
a cook and was standing constantly at that time.  The Veteran 
reported that he had been issued braces for both knees.  The 
Veteran's spouse testified that the Veteran's right knee was 
due to his problems with his left leg.  She noted that the 
Veteran's right leg was giving him problems even before his 
weight gain.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds, in this case, that the Veteran's reports of 
injuring his right knee in service are credible, noting that 
service treatment records do show that the Veteran sustained 
various other injuries in service while playing football.  
The Veteran's spouse is competent to report that the Veteran 
had right knee complaints prior to his weight gain.  The 
Veteran and his spouse, however, are not competent to provide 
an opinion as to the etiology of the Veteran's right knee 
disability. 

There is conflicting medical evidence in this case regarding 
whether the Veteran's current right knee disability is 
secondary to his service-connected left knee.  According to 
United States Court of Appeals for Veterans Claims, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board. Id.  The Board finds that the VA 
examiners' opinions, the Veteran's VA physician's opinion, 
and his private orthopedic surgeon's opinion are all 
probative in this case.  

The medical evidence reviewed and discussed by the VA 
examiners was factually accurate.  The March 2004 VA examiner 
found that the Veteran's right knee degenerative arthritis 
was not related to his service-connected left knee, stating 
that research and evidence in literature failed to 
demonstrate a direct link between arthritis in one joint 
causing arthritic conditions in the contralateral joint.  In 
an August 2004 addendum, a VA examiner found that 
degenerative changes in the Veteran's right knee were more 
likely secondary to the Veteran's body habitus.  

In contrast, while the Veteran's VA primary care physician in 
his July 2004 letter appeared to inadvertently identify the 
nonservice-connected right knee as the service-connected 
knee, his opinion regarding the compensatory mechanism of the 
Veteran's bilateral knee pathologies is nonetheless noted and 
has been considered by the Board in this case.  The Veteran 
has been treated at VA for both his right knee and left knee 
disabilities; thus, his primary care physician is presumed to 
be familiar with his diagnosis and his medical history.  

Notably, the Veteran's private physician, Dr. D.D., an 
orthopedic surgeon, is presumed to be familiar with the 
Veteran's current diagnosis and his medical history.  The 
Board notes that the Veteran's VA primary care physician and 
Dr. D.D. did not have the opportunity to review service 
treatment records.  However, because the Veteran is claiming 
secondary service connection, and the VA physician suggests a 
"a compensatory mechanism" between the Veteran's knee 
pathologies and Dr. D.D. stated that the Veteran's current 
right knee disability is secondary to 'overloading of the 
right knee' due to his service-connected left knee, a review 
of service treatment records is not dispositive in this case.  
See also Nieves-Rodrieguez v. Peake, 22 Vet. App. 295 (2008).  

Treatment reports from Dr. D.D. include x-ray and MRI 
findings.  He noted severe pathology in the left knee.  The 
Veteran ambulated with a cane and had a severe limp.  Dr. 
D.D. noted that the Veteran had reported injuries to both 
knees, and a surgery to the left knee in service.  He 
indicated that the Veteran's current pathology was the result 
of cumulative use and wear and tear that started back in 
service.  He referenced a January 2007 treatment report, in 
which he noted that the Veteran had been overloading the 
right knee, relying on it to weight bear because of his 
severe problems with the left knee.  Dr. D.D.'s opinion was 
based on objective clinical findings specific to the 
Veteran's case, and he is specialist in orthopedic surgery.  
Therefore, the Board has afforded greater probative value to 
Dr. D.D.'s opinion.  

Competent medical evidence in this case shows that the 
Veteran's degenerative arthritis of the right knee is 
proximately due to service-connected status post anterior 
cruciate ligament reconstruction with traumatic arthritis of 
the left knee.  Resolving the benefit of the doubt in favor 
of the Veteran, the Board finds that service connection for 
degenerative arthritis of the right knee is warranted.   See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2009).   

C.  Conclusion

Competent medical evidence shows that the Veteran's 
degenerative arthritis of the right knee is secondary to 
service-connected status post anterior cruciate ligament 
reconstruction with traumatic arthritis of the left knee.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has degenerative arthritis of the 
right knee etiologically related to a service-connected 
disability. 


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


